            Case 2:21-cv-00389-CCW Document 5 Filed 05/06/21 Page 1 of 1




                                WAIVER OF SERVICE OF SUMMONS
TO:      Michael J. Bruzzese, 2315 Koppers Building, 436 Seventh Avenue, Pittsburgh, PA 15219
       I have received your request to waive service of a summons in the action of Tammy
McCoy v. Pan American Group, LLC t/d/b/a Panera Bread; No. 2:21-cv-00389-CCW, along
with a copy of the complaint, two copies of this waiver form, and a prepaid means of returning
one signed copy of the form to you.

        I, or the entity I represent, agree to save the expense of serving a summons and complaint
in this case. I understand that I, or the entity I represent, will keep all defenses or objections to
the lawsuit, the court’s jurisdiction, and the venue of the action, but that I waive any objections
to the absence of a summons or of service.

          I also understand that I, or the entity I represent, must file and serve an answer or a
motion under Rule 12 within 60 days from March 25, 2021, the date when this request was sent.
If I fail to do so, a default judgment will be entered against me or the entity I represent.
                                                       By:

___________________
May 5, 2021                                            /S/ Megan M. Christensen
                                                       __________________________________________
Date                                                   Signature

                                                       Megan M. Christensen, Esq., on behalf of Pan American Group, LLC
                                                       __________________________________________
                                                       Print Name

                                                       STEVENS & LEE, PC
                                                       __________________________________________

                                                       100 LENOX DRIVE, SUITE 200
                                                       __________________________________________

                                                       LAWRENCEVILLE, NEW JERSEY 08648
                                                       __________________________________________
                                                       Address

                                                       __________________________________________
                                                        609-987-5330
                                                       Telephone Number

                              Duty to Avoid Unnecessary Expenses of Serving a Summons
          Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving
unnecessary expenses of serving a summons and complaint. A defendant who is located in the United States and who
fails to return a signed waiver of service requested by a plaintiff located in the United States will be required to pay
the expenses of service, unless the defendant shows good cause for the failure.
          “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an
improper venue, or that the court has no jurisdiction over this matter or over the defendant or the defendant’s
property
          If the waiver is signed and returned, you can still make these and all other defenses and objections, but you
cannot object to the absence of a summons or of service.
          If you waive service, then you must, within the time specified on the waiver form, serve an answer or a
motion under Rule 12 on the plaintiff and file a copy with the court. By signing and returning the waiver form, you
are allowed more time to respond than if a summons had been served.
